Citation Nr: 1314530	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  07-34 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder.  

2.  Entitlement to service connection for a right knee disorder, diagnosed as chondromalacia and degenerative joint disease (DJD).  

3.  Entitlement to service connection for a cervical spine disorder, diagnosed as degenerative disc disease (DDD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and mother

ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in September 2009.  A transcript of the hearing is associated with the claims folder.  

When these matters were last before the Board in April 2012, it was determined the new and material evidence sufficient to reopen the previously denied claim of service connection for an acquired psychiatric disorder had been received.  That claim was reopened and remanded for additional evidentiary development.  The additional service connection claims on appeal (a right knee disorder and a cervical spine disorder) were also remanded for additional development.  These matters have now been returned to the Board for further appellate consideration.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  






FINDINGS OF FACT

1.  There is no evidence of treatment for a chronic psychiatric disorder in service or a diagnosis of a psychosis within one year of service discharge; and the Veteran's acquired psychiatric disorder, diagnosed as bipolar disorder, is not shown to be etiologically related to his active service.  

2.  There is no evidence of treatment for a right knee disorder in service or a diagnosis of arthritis of the right knee within one year of service discharge; and the Veteran's diagnosed degenerative joint disease of the right knee is not shown to be etiologically related to his active service.   

3.  There is no evidence of treatment for a chronic disorder of the cervical spine in service or a diagnosis of arthritis within one year of service discharge; and the Veteran's degenerative joint disease of the cervical spine is not shown to be etiologically related to his active service.   


CONCLUSIONS OF LAW

1.  The Veteran does not have an acquired psychiatric disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

2.  The Veteran does not have a right knee disorder that is the result of disease or injury incurred in or aggravated by active military service, and DJD may not be presumed to be of service origin.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

3.  The Veteran does not have a cervical spine disorder that is the result of disease or injury incurred in or aggravated by active military service, and DDD may not be presumed to be of service origin.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.   38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in December 2005 and December 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded in the December 2006 letter.  This letter accordingly addressed all notice elements.  

Recognition is given to the fact that full notice was not provided to the Veteran until after the initial denial of the claims in May 2006.  The issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case (SOC) or SSOC, is sufficient to cure a timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Such is the case here.  A SSOC was provided to the Veteran in November 2012.

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  Records from the Social Security Administration (SSA) have been obtained.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Relevant to the duty to assist, the Veteran was afforded VA examinations in order to adjudicate his service connection claims in September 2012.  In this regard, the VA examiner who conducted the psychiatric exam opined that the Veteran's current diagnosis of bipolar disorder was less likely than not etiologically related to his active service.  The VA examiner who conducted the orthopedic evaluation opined that current right knee and cervical spine disorders were less likely than not etiologically related to active service.  The examiners based their conclusions on an interview with the Veteran, review of the record, clinical testing, and a full examination.  The examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions regarding the issues decided herein has been met.  

Some discussion of the Veteran's September 2009 Travel Board hearing is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified at the hearing.  Information was elicited from the Veteran concerning nature and history of his psychiatric, knee, and neck problems.  He was asked questions directed at the service onset of those disabilities, the post-service clinical history, and whether any medical professional had provided him with an etiology/nexus opinion.   No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Moreover, neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing; and no pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.    

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as a psychosis or arthritis/DJD/DDD to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002 & Supp. 2012); 38 C.F.R. § 3.304(b) (2012).  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002 & Supp. 2012); 38 C.F.R. § 3.306 (2012).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

In Horn v. Shinseki, 25 Vet. App. 231, 235 (2012), the Court found:

Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

The STRs reflect that upon entry examination into service in August 1980, the Veteran reported preservice infractions to include traffic tickets and disorderly intoxication.  He reported that he had never been treated for a mental condition.  No psychiatric disorder was noted.  He was seen in December 1980 after a football injury.  He said that he was "clotheslined" and someone fell on his knee.  Treatment included hot soaks and light duty for two days.  He was seen on at least on occasion in 1981 for flu like symptoms.  No psychiatric symptoms were specifically indicated.  He suffered a head contusion in November 1981.  No adverse findings were made with respect to his mental state or neck.  Upon examination in September 1982, no psychiatric disorder was noted.  There were also no right knee or cervical spine problems.  At time of service separation examination in July 1983, no psychiatric, right knee, or cervical conditions were complained of or diagnosed.  

Post-service records include private and VA treatment records dated from 1997 to the present day.  The Veteran was admitted to a VA hospital in October 1997 for vague psychiatric complaints.  He was found to be quite psychotic, delusional, and somewhat panicked with racing thoughts.  He was hospitalized for about a week.  Final diagnoses included bipolar disorder and mania with psychosis.  Subsequently dated treatment records reflect the continued diagnosis of bipolar disorder

VA records from 1997 through 1999 reflect treatment for joint pain.  It was noted on several occasions that the Veteran's joint pains included the knees, shoulders, and neck, and that his complaints began after being beaten by five police officers about two years earlier.  He was also treated throughout this period for his bipolar disorder.  Cervical spine X-ray in December 1998 showed mild degenerative disk disease in the mid cervical spine and mild degenerative facet disease at multiple levels.  

A private physician, S.J.B., M.D., reported in a February 2002 statement that the Veteran had been treated since 1999 for rapid cycling bipolar disorder.  The doctor noted that the Veteran had said that his episodic depression increased substantially when he was in the Marines.  He also said that he had been depressed the majority of the time that he was in the service.  

Upon VA psychiatric examination in August 2002, the Veteran gave a history of being a difficult child who was often in trouble.  He abused drugs and alcohol and his grades suffered.  He had 18 to 20 arrests, mostly for public intoxication.  At time of exam, he reported symptoms of mania.  The examiner thought the Veteran suffered from primary symptoms of bipolar disorder, with primary "indications" of onset in early adolescence as indicated by significant use of drugs/alcohol.  The final diagnose included bipolar disorder, alcohol and polysubstance abuse, both in sustained remission, and a personality disorder not otherwise specified with borderline characteristics.  

The Veteran provided testimony at two hearings 2004 in support of his claim for service connection for a bipolar disorder.  He felt that his psychiatric disorder began when he was about 13 years old.  (Feb. 2004 hrg. tr. at pg. 1.)  This condition progressively worsened during service (hrg. tr. at 2), and he thought that when he was treated for flu like symptoms during service, he was actually having some psychiatric manifestations.  (Hrg. tr. at 3).  

VA records show that in 2005, the Veteran reported neck and right knee pain.  X-rays of the cervical spine and right knee in September 2005 were essentially normal.  The cervical spine did show a questionable right neural foraminal narrowings.  No significant DDD was seen.  

VA records show that probable early right knee chondromalacia was noted in August 2006.  Private records reflect a diagnosis of depression.  In March 2007, the Veteran was seen at a private facility for ongoing management of bipolar disorder.  The treatment report includes notation that the condition was first diagnosed in 1997, but the Veteran said that it began in 1973.  At that time, it was manifested by depression, feelings of being out of place, and racing thoughts.  He said that his first episode of mania occurred in 1978.  Possible right knee DJD was noted at a private facility in September 2007.  Private treatment records dated from 2009 through 2012 primarily reflect treatment for psychiatric complaints.  The diagnosis was bipolar disorder.  

At the September 2009 hearing, the Veteran and his mother testified in support of his claims.  He felt that he injured his right knee and neck at the same time during service in the 1980 football injury.  (Hrg. tr. at pgs 3 & 8.)  He said that he had been treated since 1997 for knee problems.  (Hrg. tr. at pg. 6.)  As for his psychiatric condition, the Veteran's mother testified that he came back from service a different person.  (Hrg. tr. at pg. 10.)  He had discipline problems as a child.  (Hrg. tr. at pg. 11).  The Veteran reported that when he was seen for the flu during service, he was having psychiatric manifestations.  He felt that his mental condition was aggravated during service.  (Hrg. tr. at pgs 13-15.)  

VA mental and orthopedic examinations were conducted in September 2012.  The psychiatric examiner noted that the claims file was reviewed.  The examiner noted that the Veteran and his mother had provided testimony as to preservice psychiatric symptoms, and that it was reported that bipolar disorder ran in the Veteran's family.  The Veteran again reported abusing alcohol and drugs prior to service.  Following examination of records and evaluation of the Veteran, the examiner opined that it was less than likely that the Veteran's bipolar disorder had its onset in service or was otherwise etiologically related to the Veteran's active service.  For rationale, she noted the Veteran's preservice history, as related by him and his mother, of a mental disorder.  However, she opined that the evidence showed no diagnosis of a mental disorder during service or until many years after service in 1997.  While he engaged in significant polysubstance abuse prior to service and for at least 10 years after service, there was no documentation of a mental disorder until 1997.  

Upon VA orthopedic examination, the examiner noted that the claims file was reviewed.  She diagnosed mild osteoarthritis in the right knee and found that it was not related to active service.  For rationale, she noted the one episode of right knee treatment in 1980 without further problems until many years after service.  She also noted that the Veteran himself noted that his right knee really started bothering him in the mid 1990s after a police beating.  In the cervical spine, the diagnosis was mild degenerative disk disease as shown upon X-rays in 1998.  She opined that it was less likely as not (less than 50/50 probability) that this condition was related to or had its onset in service.  For rationale, she noted the inservice football injury but detailed that no neck complaints were actually reported at the time.  Moreover, as to the inservice head injury in 1981, this was a soft tissue contusion, and there was no mention of any cervical or neck injury at the time.  These conditions resolved without residuals, and there was no actual diagnosis of a neck disorder until many years after service in 1998.  



Analysis

Initially, as to the claim of service connection for an acquired psychiatric disorder, it is noted that it is the Veteran's contention that this disorder preexisted service and was aggravated therein.  In the alternative, it is argued that this disorder had its onset during service.  

The evidence shows that no psychological abnormalities were documented upon the Veteran's military enlistment.  As indicated above, the Veteran has frequently discussed his preservice drinking and drug abuse, and it has been reported throughout that he was a difficult child and teenager.  As also reported earlier, his preservice public intoxications were noted at time of service entrance.  To this end, the Board notes that lay statements submitted by the Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Gahman v. West, 13 Vet. App. 148 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiner).  

The VA examiner's report in August 2002 that the Veteran had "indications" of bipolar disorder prior to service as manifested by significant use of drugs and alcohol during adolescence has been noted.  The examiner further noted that the bipolar disorder was not clinically manifest until 1997.  Similarly, the private physician's February 2002 report that the Veteran that the Veteran had been depressed all of his life and that such increased during service has also been considered.  However, the Board finds that these opinions are insufficient to rebut the presumption of soundness.  Emphasis is placed on requirement there must be clear and unmistakable (undebatable) evidence establishing that the Veteran's bipolar disorder preexisted his active service.  

The 2002 report is speculative and far from reaching the clear and unmistakable evidentiary standard.  The report only suggested that there was a correlation between the Veteran adolescent problems with school and drugs and his current bipolar disorder.  The examiner also gave no explanation as to why the Veteran's pre-service alcohol and drug abuse, as a teenager, represented the onset of bipolar disorder when the disorder was never actually diagnosed until 1997.  A contrary finding was made by the September 2012 VA examiner.  Indeed, even in considering the history provided to him by the Veteran and his mother (drug and alcohol problems, difficulty in school, and mental health treatment), the September 2012 examiner essentially determined that there was no evidence of mental disorder until 1997.  

Accordingly, the competent medical evidence of record supports a finding that the Veteran was sound upon his military enlistment.  The presumption of soundness has not been rebutted.  See 38 U.S.C.A. § 1111 (West 2002 & Supp. 2012); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); 38 C.F.R. § 3.304(b) (2012).  

The next question then is whether the Veteran's present psychiatric disorder (bipolar disorder) had its onset during service or is otherwise shown to be etiologically related to service. The same question is applicable to the Veteran's claims for a right knee and cervical spine disorder.   Here, as discussed, the service treatment records are absent any evidence of complaints, treatment, or diagnosis of a psychiatric disorder in service.  He was not treated during service for any neck injuries or complaints.  Further, although the Veteran was seen on one occasion for a football injury to the right knee, the evidence does not detail any subsequent complaints of right knee problems much less treatment for a chronic disorder of the right knee.  Moreover, at separation exam, there were no complaints of, or diagnoses of, psychiatric, right knee, or neck conditions.  There is also no evidence of treatment for many years after service.  As indicated earlier, it was not until the late 1990s before either right knee or cervical spine disorders were diagnosed.  A diagnosis of bipolar disorder is not documented until 1997.  Service connection for an acquired psychiatric disorder in thereby not warranted on a direct basis (38 C.F.R. § 3.303(a)) or presumptive basis (38 C.F.R. § 3.309(a)).

There is also no competent and credible evidence relating the Veteran's psychiatric, right knee, or cervical spine disorders to his active service.  To contrary, the 2012 VA examiners provided negative opinions.  The September 2012 VA psychiatric examiner specifically determined that it was less likely than not that the Veteran's bipolar disorder had its onset in service or was otherwise etiologically related thereto.  Such was based upon review of the record and analysis of the Veteran's entire history, including his medical history as to his currently diagnosed acquired psychiatric disorders.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  She emphasized that there was simply no clinical evidence relating the Veteran's bipolar disorder to service, even when considering his history of significant substance abuse.  The Veteran has not produced a competent medical opinion to contradict the conclusions set forth in the September 2012 opinion.

As for his neck and right knee disorder, a VA examiner in 2012 neither disorder was of service origin based on the fact situation.  Her rationale was discussed in detail above.  There simply was no evidence of these conditions until after service and after the Veteran reported joint pain after being beaten by 5 police officers.  

Further, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, an acquired psychiatric disorder (bipolar disorder) and arthritis fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Bipolar disorder is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that a psychiatric evaluations and testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). The same can be said about diagnosing arthritis and determining its etiology, which at minimum requires X-ray studies to diagnose the disorder.  

That is, although the Board readily acknowledges that Veteran is competent to report experiencing joint pain, there is no indication that the Veteran is competent to etiologically link the in-service knee injury or reported neck injury (that is not shown) to his arthritis of the right knee and cervical spine, which was diagnosed several years after his 1983 discharge.  Similarly, while he is competent to report feelings of anxiousness, dizziness, attention problems, and difficulty with relationships, he lacks the competence to provide an opinion that relates his post-service diagnosis of bipolar disorder to the flu-like symptoms that he was seen for in service.  His mother's assertions relating the Veteran's bipolar disorder to his active service also lack this level of competence.  Indeed, neither the Veteran nor his mother have been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran or his mother received any special training or acquired any medical expertise in evaluating sleep disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Consideration has also been given to the Veteran's assertions of experiencing continuous symptoms of knee pain, neck pain, and mental problem since service.  He is again competent to report his symptoms.  However, notwithstanding his lack of competence to render a medical opinion pertaining to these symptoms, the Board does not find the Veteran to be a credible historian.  First, while not outcome determinative, the Board notes that a significant period of time between the Veteran's service discharge and the first evidence of complaints or treatment for this claimed conditions.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.)  Early treatment records from 1997, which was before the Veteran filed his initial claim for benefits, are also noticeably absent any report of chronic symptomatology since service.  He reported his history of substance abuse since adolescence but made no report of long-term psychiatric complaints.  He instead related his psychiatric problems to a contemporaneous setting.  That too weighs against the Veteran's credibility.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist). 

Next, as highlighted, the Veteran's complaints of neck and knee pain are not documented until after he suffered injuries from a physical altercation with police officers.  The fact that the Veteran made no reference to experiencing neck and knee problems when he filed an August 1998 claim for benefits also negatively effects his credibility.  Had he been experiencing chronic neck and knee pain in service, as he now alleges, one would think he would have raised such a claim when he could have done so in August 1998.  He clearly knew of the VA benefit system and the means of pursuing service connected benefits.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection.  There is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder, is denied.  

Entitlement to service connection for a right knee disorder, diagnosed as chondromalacia and DJD, is denied.  

Entitlement to service connection for a cervical spine disorder, diagnosed as DDD, is denied.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


